Citation Nr: 1722096	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to chronic fatigue syndrome, to include as due to an undiagnosed illness, and to include as secondary to service-connected fibromyalgia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1986 to August 1986 and from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In addition, the Board notes that five issues were addressed in the Statement of the Case issued in June 2013; however, in his July 2013 VA Form 9, the Veteran limited his appeal to the issues of entitlement to service connection for chronic fatigue and fibromyalgia.  As such, the issues of entitlement to service connection for degenerative disc disease, peripheral neuropathy of the bilateral lower extremities, and sleep apnea are not before the Board.

During the pendency of the appeal, the RO issued an April 2014 rating decision granting service connection for fibromyalgia.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran contends that upon returning from active duty service in Saudi Arabia and Kuwait, he experienced symptoms of fatigue that he did not have prior to his deployment.  

Following an August 2011 VA examination, the examiner determined that the Veteran's fatigue was a symptom, that a diagnosis for chronic fatigue syndrome could not be rendered, and that 6 of 10 chronic fatigue syndrome diagnostic criteria had not been met.  Despite being specifically asked to address whether the Veteran's symptomatology was indicative of an undiagnosed illness, no such opinion was provided.  

VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2014).  The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(2) (2016).

Since that August 2011 VA examination, the Veteran has presented private treatment records which show the Veteran's diagnosis for fibromyalgia and surmise that the Veteran's fatigue was most likely associated with the fibromyalgia.  Additionally, in a March 2014 private treatment record, the Veteran's private treating physician, in discussing the Veteran's fatigue, stated that "chronic fatigue syndrome is associated with fibromyalgia and this could be chronic fatigue syndrome."

Following the Veteran's previous denial for service connection for chronic fatigue syndrome, the Veteran has been granted service connection for fibromyalgia and has presented evidence providing a speculative finding that the Veteran had chronic fatigue syndrome which may be associated with his now service-connected fibromyalgia.  As a result, the Board finds that a new VA examination is warranted to determine whether the Veteran has a current diagnosis for chronic fatigue syndrome, and whether it is etiologically related to his service-connected fibromyalgia.  Furthermore, a remand is also required to address whether the Veteran's fatigue symptoms are indicative of an undiagnosed illness related to his service in the Persian Gulf.  

Finally, the Board observes that the June 2013 statement of the case listed a review of treatment records from the Mountain Home VA Medical Center (MC) from November 15, 2011 through May 29, 2013.  However, currently, the claims file only includes VA treatment records from that facility through December 7, 2011.  As it appears that there are additional VA treatment records that have not been associated with the claims file, a remand to obtain and associate these records is required.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records for his claimed chronic fatigue syndrome that are not currently of record, including Mountain Home VAMC treatment records from December 2011 to the present.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed chronic fatigue syndrome by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  All indicated tests should be accomplished, all clinical findings should be reported in detail. 

After a review of the claims file, the examiner should respond to the following:

a.  The examiner is asked to opine whether the Veteran has a current diagnosis for chronic fatigue syndrome.  

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's chronic fatigue syndrome is related to his active duty service?  

c.  Or, is it at least as likely as not (50 percent probability or more) that the Veteran's chronic fatigue syndrome was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected fibromyalgia?  

d.  If fatigue is a symptom that cannot be attributed to a known diagnostic entity, the examiner must opine as to whether the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf service.  

In providing the above opinions, the examiner should consider the following:

March 1991 service treatment records documenting the Veteran's complaints of feeling tired, weak and fatigued with other symptoms including, headache, fever, and body aches.  

March 2014 findings from the Veteran's private treating physician suggesting that the Veteran's symptom of fatigue could be both chronic fatigue syndrome and related to his service-connected fibromyalgia.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




